                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                                  No. 4:17-CR-00139

                                                                               (Judge Brann)
                v.

    JUSTIN DANIEL LOUGH,
    JACOB MARK ROBARDS,


                                                           MEMORANDUM OPINION

                                                               MARCH 5, 2019

I.            BACKGROUND

              On April 11, 2017, criminal complaints were filed against Defendants Justin

Daniel Lough (hereinafter “Lough”), Jacob Mark Robards (hereinafter “Robards”),

and four other co-defendants who have since pled guilty. An indictment was filed

on April 27, 2017, which is now the operative charging document in this case.1

              The indictment alleges that Defendants were members of the Aryan

Strikeforce (hereinafter “ASF”), and as part of that organization, “engaged in

criminal conduct to fund the activities of the ASF and the acquisition of firearms

and ammunition.”2 Count 1 charges all Defendants of Conspiracy in violation of

18 U.S.C. § 371 for various firearms dealings. Counts 2 and 3 are irrelevant to the

instant motions as they name only co-Defendant Davis. Counts 4, 5 and 6 charge


                                                            
1
       ECF No. 12.
2
       Id. at ¶ 9.
all Defendants except Davis with Interstate Travel in Aid of Racketeering

Enterprises in violation of 18 U.S.C. § 1952(a)(3), specifically, conspiracy and

attempt to distribute and possess with intent to distribute 500 grams or more of

methamphetamine and money laundering. Similarly, Count 7 charges all

Defendants, except Davis, with Conspiracy to Distribute Controlled Substances,

specifically 500 grams or more of methamphetamine, in violation of 21 U.S.C. §

846.

       Counts 8, 9, and 10 charge all Defendants, except Davis, with Attempted

Distribution of a Controlled Substance in violation of 21 U.S.C. § 846. The

amounts and dates charged as to the two moving Defendants, are as follows: In

Count 8, Defendants Lough and Robards are charged with attempted distribution

of 16 pounds of methamphetamine on January 17, 2017. In Count 9, Defendant

Lough is charged with attempted distribution of another 16 pounds of

methamphetamine on March 12, 2017. Finally, in Count 10, Lough is charged

with attempted distribution of an additional 16 pounds of methamphetamine on

April 7, 2017.

       Count 11 charges all Defendants, except Davis, with, Conspiracy to Commit

Money Laundering in violation of 18 U.S.C. § 1956(h). Counts 12, 13, and 14

charge all Defendants, except Davis, with Conspiracy to Commit Money

Laundering in violation of 18 U.S.C. §1956(a)(3)(B). Count 15 charges Steever,

Baird, and Lough with Transport, Deliver & Receipt of Unregistered Machineguns
                                        - 2 - 
in violation of 26 U.S.C. § 5861(j). Count 16 is unrelated to the instant motions as

it charges only Defendants Steever and Baird. Finally, there is a forfeiture

allegation for the various weapons discovered by law enforcement.

              On January 12, 2018, Defendant Lough filed a Motion to Dismiss the

Indictment Based on Outrageous Government Conduct.3 Thereafter, the motion

was joined by Defendant Robards.4 Lough next filed a Supplemental Motion to

Dismiss the Indictment,5 also joined by Robards.6 Lough also filed a Motion to

Suppress,7 which Robards did not join.

              All motions have been fully briefed, and a hearing conducted on December

10, 11, and 19, 2018. After careful consideration, the motions will be denied.

              A.             The evidence presented at the hearing

              The Government presented the case agent assigned to this matter, Federal

Bureau of Investigation (hereinafter “FBI”) Special Agent Kyle D. Moore

(hereinafter “Agent Moore”) to provide extensive testimony. Agent Moore was

the only witness to testify. The Defendants, along with the Government, provided




                                                            
3
       ECF No. 126.
4
       ECF No. 131.
5
       June 18, 2018, ECF No. 190.
6
       ECF No. 198.
7
       October 19, 2018, ECF No. 232.
                                                               - 3 - 
a stipulation as to the anticipated testimony of a confidential human source witness

known only as “CHS 4.”8

              Agent Moore testified that the investigation was initiated because the FBI

had received complaints that convicted felons were attempting to obtain firearms in

Potter County, within the Middle District of Pennsylvania. Additionally, the FBI

had received intelligence that the ASF, a white supremacist organization with

members across the globe, was planning an IED9/bomb plot.

              These two seemingly disparate pieces of intelligence were linked, however,

because one of the convicted felons in possession of firearms was Ronald Pulcher

(“Pulcher”), then president of the ASF. The FBI began investigating to determine,

in part, if one or more convicted felons in possession of a firearm. That said, the

initial thrust of the investigation was to ensure that the agency gained intelligence

on the potential bomb plot and thwart it. To achieve this objective, the agency

utilized an undercover employee, hereinafter “UCE 1,” to infiltrate the ASF.

              Agent Moore testified that the goal of the ASF is to protect white individuals

and their children. The Government played a video10 co-Defendant Joshua Steever

(“Steever”) produced and uploaded to YouTube.com that explained the

organization and its aspirational goals. Both Defendants Lough and Robards were


                                                            
8
       ECF No. 320 at 4-6.
9
       Improvised explosive device.
10
       Government Exhibit 1.1.
                                                               - 4 - 
featured in photographs in the video. The video referenced both white power and

the Nazi regime, including images of swastikas. Additionally, Agent Moore

testified that the ASF claims to be affiliated with Combat 18, a violent, white

supremacist organization in the United Kingdom. CHS 4 asserted, in the stipulated

testimony, that the ASF is not affiliated with Combat 18.11

              The Government also displayed ‘screenshots’ of the ASF’s website. The

mission of the ASF is listed as follows:




12



              Agent Moore testified as to the ASF’s prospecting procedure and the

qualifications for a prospect to become a member. He explained that the ASF

wanted “to avoid having law enforcement join.” The ASF had an application for

prospects to fill out. It is set forth, as follows:




                                                            
11
       ECF No. 320 at 5.
12
       Government Exhibit 1.3.
                                                               - 5 - 
                                                                        13




                                                            
13
       Government Exhibit 1.3.4.
                                                               - 6 - 
              After six years of being a “supporter,” prospects could then become a

“patched member.” Agent Moore testified that “when you’re a patched member of

the organization it means that you are a full-fledged member of the Aryan

Strikeforce.” There is a physical patch that members receive and display on black

bomber jackets. In addition to the patch, members had to take a “blood oath” and

have the ASF symbol tattooed on their body. The blood oath reads as follows:




                                                                                        14



              At the time of the investigation at issue, the President of the ASF was

Pulcher and the Vice President was co-defendant Steven Daniel Davis (“Davis.”)

Steever is also the founder of the ASF. Agent Moore testified that Steever was

“very internet savvy and was able to recruit members [] overseas [].”




                                                            
14
       Government Exhibit 1.4.
                                                               - 7 - 
              UCE 1 was introduced to the group through a confidential human source

(“CHS”). Initially, the ASF members who were introduced to UCE 1 were

interested in his ability to supply firearms. Agent Moore testified that UCE 1 was

introduced to Steever and Pulcher “essentially to continue the investigation to find

out what the organization was up to, whether the information that we did receive

previously was correct; that the individuals within the Aryan Strikeforce were

looking to acquire illegal firearms to conduct tactical training, as well as flesh out

whether there was any real potential of a bomb threat.” CHS 4 “said that any talk

about a bombing plot was likely ‘bullshit’ between guys sitting around and

drinking.”15 “CHS 4 said that he/she doubted any of them would have known how

to build a bomb.”16

              Agent Moore also provided testimony about the investigation as to the

potential bomb plot:

              [B]ased off the undercover’s discussion with Steever, the discussion
              was about one of the members of the organization, Joseph Erash,
              essentially was in bad health. Joseph Erash had talked about the fact
              that he wanted to go out with a bang and there had been a discussion
              about Joseph Erash essentially taking an oxygen canister to potentially
              a rally in Harrisburg potentially, ANTIFA17, as essentially a target and
              detonate himself. So the undercover’s discussion with Steever also
              we’re trying to sort of flesh out those details.

                                                            
15
       ECF No. 320 at 4.
16
       Id.
17
       ANTIFA, according to internet research, is “a political protest movement comprising
       autonomous groups affiliated by their militant opposition to fascism and other forms of
       extreme right-wing ideology.”
                                                               - 8 - 
              UCE 1’s infiltration of the ASF confirmed that Pulcher was indeed a

convicted felon in possession of firearms. When UCE 1 arrived at Pulcher’s home,

Pulcher shot into the air with a pistol to greet UCE 1. UCE 1 discovered that

Davis had provided the firearms to Pulcher. For his/her part, CHS 4 denied that

anyone had “ever fired any guns when he/she was at [Pulcher’s] home.”18

              The investigation involving Pulcher was short lived, as he was arrested on

state charges for growing marijuana and possession of illegal firearms in late

October 2017. However, Agent Moore testified that sometime prior to Pulcher’s

arrest, Pulcher and Steever discussed with UCE 1 “the idea that they wanted to

form the service unit.” Agent Moore explained a ‘service unit’ as such:

“Essentially it’s a smaller group of individuals, you know, who come together to

you know essentially -- Ronald Pulcher sort of described it as the elite, members

who were formed in order to conduct operations which may be you know criminal

or violent in nature.” On cross-examination, Agent Moore was asked “There was a

proposal made by a confidential human source to Pulcher and Steever to set up a

service unit?” to which he replied “I’m unaware of who originated the plan or idea

of a service unit. I just -- I just understood that this was a goal of theirs.”

              The investigation continued with Steever as UCE 1’s point person within the

ASF. Many of the calls, text messages, and body wire audio/video recordings


                                                            
18
       ECF No. 320 at 4.
                                                               - 9 - 
presented at the hearing were conversations involving Steever. The Government

introduced much of this evidence involving Steever to establish, in its favor, the

elements of a motion to dismiss for outrageous government conduct: that it was

infiltrating a previously existing criminal enterprise, that the Government did not

instigate/originate the crime, nor did it control its operations. Conversely, the

defense utilized many of the same exhibits to make its point, as to those same

elements, in favor of the defense. Thus, although co-Defendant Steever pled guilty

on April 24, 2018, and Defendants Lough and Robards are the movants here, a

large portion of the discussion in this memorandum opinion involves Steever, as he

was the primary contact between the UCE and the ASF.

              On October 20, 2016, UCE 1 and Steever spoke on the telephone.19 Steever

told UCE 1 about a friend, Frank Maddox (“Maddox”), who was coming up from

Florida to stay with Steever at his Phillipsburg, NJ residence. Maddox would be

arriving with an AR-15 rifle and Steever was discussing how to hide it because

Steever did not want to be found in possession of a rifle by his probation officer.

Steever wanted Maddox to be part of the service unit, saying he wanted Maddox to

be the “top enforcer” but ultimately, on the drive from Florida to New Jersey,

Maddox was stopped and arrested for possession of marijuana and the authorities

confiscated his weapon. UCE 1 asked Steever if he and ‘Dozer’ (Pulcher) had


                                                            
19
       Government Exhibit 1.15.
                                                               - 10 - 
decided who their team (service unit) was going to be; Steever explained that he

had it “all lined up.”

              During a November 6, 2016 call,20 Steever told UCE 1 that Davis became

president of the ASF in the wake of Pulcher’s arrest. Steever explained that he,

Davis, and Robert McFall, a patched member, had been discussing the service unit.

Additionally, Steever explained that co-defendant Conner Dykes (“Dykes”) would

be part of the service unit.

              During a November 15, 2016 phone call21 between UCE 1 and Steever,

Steever discussed a gun, which UCE 1 told him not to bring to an upcoming

November 19, 2016 breakfast meeting at a Cracker Barrel restaurant in Staunton,

Virginia.

              On a November 16, 2016 phone call between UCE 1 and Steever, we hear

references to Lough for the first time.22 Steever tells UCE 1 that Davis will not be

at the meeting because there had been a falling out between Davis and McFall.

Steever was loyal to McFall, and at the time, the ASF wanted to pull Davis’s patch

and kick him out of the organization. Steever explained that there was concern that

Davis was providing information to outsiders about the service unit. Steever told

UCE 1 that instead “two guys from Virginia are going to be there” at the Cracker


                                                            
20
       Government Exhibit 1.15.
21
       Government Exhibit 1.15.
22
       Government Exhibit 1.15.
                                                               - 11 - 
Barrel meeting. Steever said the men were “my bro Hellbilly”23 and “my bro

Rocko.” Rocko is the nickname for Lough. UCE 1 asked if “Hellbilly is [] all

right then?” Steever responded that “Rocko is a great mother fucker I trust him

with a lot of shit.” UCE 1 replied “ok.” Steever continued, “And Hellbilly is

Rocko’s best friend.” Steever later explained that “Rocko’s the one that brought

Hellbilly in and patched him.” UCE 1 asked if “one of them” had a car, “because

[Davis] had a car.” Steever explained that Lough and Hellbilly had cars and good

jobs.

              Because the FBI had not heard Lough’s name previously, agents researched

Lough. Agent Moore found Lough’s social media postings on both Facebook and

VK. Agent Moore explained that “VK is essentially the Russian equivalent of

Facebook. You know one of the reasons why they flock…used VK rather than

Facebook, when you post racist imagery on Facebook your account is likely to be

taken down and suspended, as opposed to being able to do it on VK they have a

little bit more freedom to be able to do that.” Lough operated his Facebook

account under the name “Rocko Gambino” and his VK account under the name

“Dirty Dog.”

              The research indicated to the investigators that Lough was an active ASF

member, and possibly a member of Combat 18 as well:


                                                            
23
       Jeremy St. Clair.
                                                               - 12 - 
                                                                              24




                                                                         25




                                                            
24
       Government Exhibit 1.12.1.
25
       Government Exhibit 1.12.2.
                                                               - 13 - 
                                                                         26




                                                                         27




              Lough’s VK page contained a photograph dated July 16, 2016 of Steever

(pictured on the left) with Lough (pictured on the right):




                                                            
26
       Government Exhibit 1.12.3.
27
       Government Exhibit 1.12.4.
                                                               - 14 - 
                                                                         28




                                                                         29




                                                            
28
       Government Exhibit 1.12.5.
29
       Government Exhibit 1.12.6.
                                                               - 15 - 
              The FBI also discovered what appears to be Lough’s only prior contact with

law enforcement. In 2010, the Waynesboro, Virginia Police Department opened

an investigation about “white power, swastika, and white supremacist graffiti” in

the city’s park.30 The officers found references to the Nazi movement, together

with other white power movements, in Lough’s apartment and displayed

prominently on the door to his apartment.31

              After speaking with Lough himself, the Waynesboro police officer

continued her investigation by speaking to Lough’s former girlfriend. She

explained she dated Lough for a few months, but he broke up with her through text

stating “Hammerskin bros come first can’t be together.” The Hammerskins are

another white power organization. Lough’s former girlfriend relayed that Lough

said he would “beat up” black people. The officer also interviewed a friend of

Lough, who Lough tried to recruit to join the Hammerskins. Lough’s friend

explained that he did not join the group, stating that “it was a bunch of guys

standing around a big fire yelling the N word which when asked was “Nigger” and

yelling white power and drinking.”32 A third friend of Lough’s told the officer that




                                                            
30
       Government Exhibit 1.13.
31
       This is discussed in further detail in section IV below.
32
       Government Exhibit 1.13 at 5.
                                                               - 16 - 
Lough had tried to recruit him to be a Hammerskin and told him that “in order to

build trust he would have to carry meth for other people in the skinheads.”33

              Between November 16, 2016 and November 19, 2016, Steever and Lough

engaged in several text messages prior to the Staunton, Virginia Cracker Barrel

meeting. Specifically, Steever relayed to Lough the meeting location, time, and

date. 34

              On November 19, 2016, the Cracker Barrel meeting took place, as noted

above. Although the remaining meetings with undercover officers were recorded

with a body wire, and it was the intent to record this meeting, as well, the recording

failed due to equipment malfunction. The information regarding this meeting

comes, instead, from a form FD-302 (hereinafter referred to as either a “302,” “302

form,” or “FBI 302,”) that the undercover employee subsequently completed on

November 21, 2016.35

              Present at the Cracker Barrel meeting were Steever, Dykes, Lough, an

unidentified participant, and UCE 1. The 302 reads as follows, in relevant part:




                                                            
33
       Id. at 6.
34
       Government Exhibit 1.14.
35
       Government Exhibit 2.1.
                                                               - 17 - 
- 18 - 
      Agent Moore testified that UCE 1 told Lough not to bring a firearm because

“Certainly it was a safety issue. If an individual had brought a gun… obviously we

try to control the situation as much as possible considering the safety of everybody

                                        - 19 - 
involved. So in this case, the instruction was to not bring a firearm with any of the

members.” Agent Moore continued, “To ensure that the public safety is always at

the forefront to make sure that you know, as much as we can -- sometime it’s not

possible but we try to control it has much as we can to protect the public and so in

this case you know, we tried to set certain parameters to be able to at least place,

you know, public safety foremost in the picture.”

              Preceding what was later described by the parties as the first ‘run,’ of

methamphetamine, UCE 1 and Steever had several phone calls.36 On November

21, 2016, Steever told UCE 1 that McFall suggested taking three cars on the run

instead of two. UCE 1 said he would talk to someone else about that and get back

to Steever. On November 27, 2016, UCE 1 and Steever discussed what date would

work best for the run. On November 30, 2016, Steever told UCE 1 that “we’re

gonna have fucking Rocko drive because [Dykes is] having car problems.” On

December 3, 2016, during the final call prior to the first run, Steever told UCE 1

that Lough was waiting for someone to send him money for gas.

                The first run then took place on December 4, 2016 memorialized in a

30237and recorded by UCE 1’s body wire.38 Significantly, none of the alleged




                                                            
36
       Government Exhibit 2.5.
37
       Government Exhibit 3.1.
38
       Government Exhibit 3.2.
                                                               - 20 - 
conspirators were charged in the indictment for their participation in this first run

of methamphetamine.

              The ASF members and UCE 1 met at a gas station in the area of Lords

Valley, Pennsylvania. Steever rode in a vehicle with UCE 1, and McFall, Lough,

Dykes, and a CHS rode in Lough’s vehicle for the hour drive to the Dickson City

Mall near Scranton.

              The video taken from UCE 1’s body wire en route to the mall is particularly

damning. It displays UCE 1 explaining to the participants that they would be paid

to be security for a sale of crystal methamphetamine.39 The participants were

thrilled to be paid for their participation in the run.40 UCE 1 tells Dykes, Lough,

Steever, McFall and a CHS that:

              UCE 1: The long and short is there is a minimum of eighteen pounds of
              crystal in the back of my truck.

              Lough: No shit!

              UCE 1: No shit.

              Lough: Wanna get high? (Laughing)

              UCE 1: Ah. So we’re not all in responsible (UI)41 from getting it from
              A to B. Ah…The dude is going to pay us ten (UI). You’ll think I’m a
              dick but John and I are doing six and each will get one a piece.

              Dykes: One what?
                                                            
39
       The drugs UCE 1 was carrying were not real but instead was simulated crystal
       methamphetamine.
40
       Id.
41
       “UI” stands for unintelligible.
                                                               - 21 - 
     UCE 1: One thousand.

     Dykes: Each a thousand? You’re shitting me. I really wanna hug you
     right now.

     UCE 1: (UI)

     Lough: I think I want some of your crystal.

     UCE 1: Yeah. Yeah. No, but everybody’s on the same page now?

     Dykes: I want to buy an XBox.

                                          *****

     Steever: Fucking…Like I was going to carry today but I left that
     fucking twenty-two at my dad’s. I didn’t wanna take a chance fucking
     carrying.

                                          *****

     Steever: Is there any way to get the money off the cards?

     UCE 1: Well the dude. If you guys wanna, you don’t gotta do it all, but
     if you want to do the deposit for the shit John lines up. He doesn’t want
     cash is the problem. He wants…He likes the pre-paid cards because I
     guess you can’t track e’ m and shit.

     Steever: Yeah.

     UCE 1: So you don’t. I mean you don’t got to do it all.

     UCE 1: Yeah. No. Don’t do it all. I mean don’t do any of it if you don’t
     want. Ah. I.I. just know that’s what I’m doing later cause that’s what
     he wants. Otherwise we can just re-group up here and that’s that.

     Once the group arrived at the mall, they found the alleged recipient of the

simulated crystal methamphetamine, another UCE, identified as UCE-7244-SAC.

                                       - 22 - 
The other UCE gave UCE 1 a bag of money and Steever provided the purported

methamphetamine to the other UCE. UCE 1 paid each of the participants with the

promised $1,000 each. The participants then had a discussion as to whether to buy

gift cards with their $1,000 to use as down payment on a firearm from a firearms

dealer UCE 1 purported to know. The 302 memorialized what happened as

follows:

      UCE and [CHS] suggested that each of those subjects utilize a portion
      of that USC [United States Currency] to purchase a pre-paid Visa card
      that would in-turn be provided to a gun supplier as a deposit for a
      forthcoming gun transaction being set-up by UCE. After some
      discussion, and attempts by Joshua Steever, to further explain the need
      for the pre-paid Visa cards, those ASF subjects declined, and instead
      opted to keep all of the USC. UCE then accompanied all subjects to a
      restaurant for lunch.

      Agent Moore’s testimony further explained the choices made by the

Government in this and future runs. First, Agent Moore explained that real drugs

were not used during the staged transaction. He stated, “It was simulated

methamphetamine. And again, the reason is for public safety, you know, I believe

by DOJ policy we are not able to actually use live drugs in a transaction.” He

further explained, “It could be -- if for whatever reason those drugs got out into the

public’s [UI], they could be used and potentially could kill somebody.”

      The prosecutor also asked Agent Moore the following:

      Q. I have a question for you. In conducting this investigation, why not
      just stage a sale of a firearm to the individuals that you’ve identified
      that were interested in acquiring firearms for service unit activities?

                                        - 23 - 
              A. At the time they had indicated that they didn’t have the money
              together to be able to purchase a firearm. Also, the sale of firearms
              becomes a little bit dicey given the fact that given the fact that as an
              investigator you never want to turn over live firearms to an individual
              just based off again public safety. If a live firearm is then given over to
              an individual for sale, there is always the possibility that
              somehow they could use it.

              After the first (uncharged) run described above, there were several telephone

conversations recorded by UCE 1. On December 7, 2016, UCE 1 and Steever

engaged in the following exchange:42

              UCE 1: If he’s got another ah…Another business game…Ah if you
              guys are still into it again.

              Steever: Yeah.

              Steever: Yeah, we are. We are.

              UCE 1: Work’s pretty easy so I mean it ah…I, I don’t know how he
              would ever do it cause I never known him to have that much work
              before Christmas but I don’t know. Like I said he doesn’t tell me a
              whole lot on the phone, so.

              Steever: Yeah, we already talked about that and fucking we’re all ready.

              Then on December 8, 2016, UCE 1 and Steever had another telephone

conversation regarding the upcoming second run:43

              UCE 1: The dude up here ah…Has some more shit lined up so. I, I told
              him, I said yeah. Ah…The dude’s that we went with last time would
              probably be into doing some work again so. He was good to go.
              Ah…He was thinking probably like after Christmas and shit.

              Steever: Yeah, that was what John was saying.
                                                            
42
       Government Exhibit 3.2.2.
43
       Government Exhibit 3.3.3.
                                                               - 24 - 
UCE 1: Yeah, so I’m like yeah that works for me. Ah…I said I’d check
with you guys to make sure it worked with you.

Steever: Fuck yeah.

UCE 1: Probably like…

Steever: (UI) fucking perfect.

UCE 1: Yeah, probably unless he wants to try to do something like. I
don’t know…

Steever: I talked to Conner about it.

UCE 1: OK.

Steever: I talked to Conner earlier and he said he’s still up for it.

UCE 1: He’s good with it?

Steever: Yep.

UCE 1: Um…And then what about Rocko [Lough]? He was fine…He
was like a fucking maniac that day. (Laughing)

Steever: Yeah.

UCE 1: Yeah.

Steever: And Rocko’s [Lough’s] good for it too.

UCE 1: Yeah.

Steever: And Rob is of course.

                                  *****

Steever: And I talked to…I talked to Conner about the cards too. And I
told him next time make sure he puts money on the card.

                                   - 25 - 
              UCE 1: Yeah, cause he was like…I mean you. I think you went to go
              take a piss or some shit and he…He said he wasn’t even sure what we
              were doing until like a couple hours beforehand and he was all excited
              that he know what we were doing and, but. I tried to talk to him quick
              about the cards but I don’t think got it. I mean obviously he didn’t
              fucking get it. You know what I mean?

              Steever: No, yeah.

              UCE 1: Ah…

              Steever: All the guy…All of e’ m were all confused.

              UCE 1: Yeah, I mean I could tell you were trying to push e’ m but at
              that point whatever. I mean I didn’t wanna sit around with the cash in
              the back of the truck. I wanted to get the fuck out of there.

              Steever: (UI)

              UCE 1: Ah, but no if they’re cool with it (UI)

              Steever: (UI) next time I may have them do it.

              UCE 1: Well, yeah. If they’re cool with doing it next time cause we
              covered it so.

Agent Moore testified at the hearing that “work” references the illegal transport of

methamphetamine for payment.

              On January 4, 2017, Steever and UCE 1 had another telephone conversation.

Steever discusses bringing “Boots” (Robards) along for the next run.44 This is the

first reference to Robards.

              Steever: And then my bro. Boots [Robards] got in in the morning. I
              picked him up from the fucking Greyhound station at nine o’clock.

                                                            
44
       Government Exhibit 3.4.
                                                               - 26 - 
UCE 1: That’s what I thought you said. Wasn’t he the guy you said
from out in like Cali or some shit that you said was coming back?

Steever: Yeah.

UCE 1: A little bit ago.

Steever: Yep, yeah.

UCE 1: Is he…He’s gonna be down with this then? Or are we leaving
him out of it?

Steever: We can get him involved if you want. He’s a good guy. He’s
solid as hell. He did shit with me before.

UCE 1: Ah…

Steever: And nothing got out. He did shit with fucking (UI)

UCE 1: (UI)

Steever: Really high, really big people with me.

UCE 1: Yeah, I mean… I mean if…

Steever: Big people.

UCE 1: If you trust him, I trust him. I mean I trust you. I guess the
problem is going to be if we got too many people. There’s not going to
be enough money to go around.

Steever: Yeah. Just in case we can’t get Rob, we have a backup.

                                    *****

UCE 1: How’s ah…Conner and like Rocko [Lough] are good still? I
haven’t…I don’t talk. I guess (UI) talk to them.

Steever: Conner….Conner is excited.

UCE 1: OK.
                                 - 27 - 
Steever: We just…We just promoted fucking Conner too.

UCE 1: You promoted Conner?

Steever: Yep, he’s our Sergeant at Arms now.

UCE 1: Cool. Well (UI) Does he know what the gift cards mean then
this time? (Laughing)

Steever: Yeah.

UCE 1: Yeah, Rob and I talked about that. I told him.

Steever: Yeah, Rob said they were all confused.

UCE 1: Yeah.

UCE 1: Ah…

Steever: He said he was confused because of fucking John (Laughing)

UCE 1: Well, yeah John confused me for a minute too because he had
the deal quasi set up and then…I mean I ended up taking it in the ass
there and having to pony up some money, but whatever. If everybody
knows what’s what and you wanna do it…

Steever: Yeah.

UCE 1: It’s still there, so. Ah… Well do me a favor then. Call…I don’t
know who’s got a car now. I guess Rocko does still. Um…

Steever: Rocko…and…Rocko does and then like fucking Conner still
has his.

                               *****

UCE 1: Otherwise because if Rob can’t do it I guess if you trust this
Boots dude. Ah…



                                - 28 - 
              Steever: Yeah, I trust him. And like the people I’ve met had him work
              before.


              On December 10, 2017, Steever and UCE 1 had another phone

conversation:45

              Steever: Hey bro.

              UCE 1: Yo bro, what up?

              Steever: Nothing much. I talked to Rocko [Lough].

              UCE 1: Oh OK. Is he good?

              Steever: Yep.

              UCE 1: Cool. So yeah. I. I called Rob quick cause he text me. He said
              Conner is out Rocko’s in?

              Steever: Ah yeah, Rocko’s in and fucking Conner fucking can’t get no
              one to cover for him at work.

              UCE 1: OK and Rocko is good getting up early enough to get up to get
              you?

              Steever: Yep.

              UCE 1: OK. Is he getting Rob too or just you and…You and your
              buddy?

              Steever: Just me and Boots [Robards] because he can’t fucking drive
              all the way up to New York because it’s fucking like five and five hours
              from my house.

              UCE 1: Yeah, I told Rob that. I’m like that’s your problem. I can’t do
              anything about that.

                                                            
45
       Government Exhibit 3.5.
                                                               - 29 - 
UCE 1: Yeah, cause it’ll be quick and easy again. It ain’t gonna be an
all-day affair.

Steever: Yeah.

UCE 1: It’ll be like last time. We’ll be done by like lunchtime.

                                  *****

UCE 1: Well, I mean see what…See what he says. Try to get ahold of
him. See what’s what. I mean otherwise you, Rocko and Boots is
your…Your buddy from Cali right?

Steever: Yeah.

UCE 1: The guy that’s there?

Steever: Yeah, yeah.

UCE 1: And he’s…He’s good?

Steever: Yeah and he’s right here.

                                  *****

Steever: Rocko was like (UI)

Steever: Because Rocko don’t want to fucking pull another all nighter.
Ah, because he’s like fuck. He was like it was hard enough for me to
fucking get home (UI) with no sleep.

                                  *****

UCE 1: What is it? Like what cancer of what? [Regarding Robards’
cancer diagnosis]

Steever: I don’t know. Ah. He’s down stairs I would ask him.

UCE 1: Hmmm.

UCE 1: Yeah, that’s shitty (UI)
                                  - 30 - 
Steever: (UI)

Steever: Second and third stage right now.

UCE 1: Oh, really. Fuck! So he’s…He’s cool doing this though?

Steever: Yep. Yep, he already…

UCE 1: OK.

Steever: Said like this is nothing. He’s so used to shit like this.

UCE 1: OK. Well, no. If you told him what was what and…

Steever: Yeah.

                                  *****

UCE 1: I was just worried about you guys. What the whole car situation
but if Rocko’s good.

Steever: Yeah.

UCE 1: Then we’re dialed in. We’re good.

Steever: Yeah, Rocko told me he’s definitely coming.

UCE 1: Cool, and his car’s good? Yeah, he said his car is good before,
that time.

Steever: Yep. Yep.

UCE 1: Yeah.

Steever: His car is fucking real good. Ah, fucking Conner needs to fix
the starter on his.

UCE 1: OK.

Steever: It was banging the other day, yeah.
                                   - 31 - 
              UCE 1: And Rocko’s got a legit license? He’s good if he gets stopped.

              Steever: Yep.

              The second run (the first the Defendants were charged with in the

indictment) took place on January 17, 2017. UCE 1 recorded the following

conversation with Steever during the drive for this run, copied in relevant part

only:46

              UCE 1: Were they down with gift cards this time? Or don’t you know?

              Steever: Yeah

              UCE 1: What you wanna do?

              Steever: Yep.

              UCE 1: OK.

              Steever: John told me four hundred dollars for four.

              UCE 1: Four is cool yeah, that will make up for some of the shit from
              last time.

              Steever: John told me, can always ask for more.

              The 302 for this run was completed by another UCE, whom I will refer to as

UCE 2.47 UCE 2 was waiting in the parking lot of the Crossing’s Outlet Mall in

Tannersville, Pennsylvania, when the first vehicle with Lough, Dykes, and

Robards arrived. Shortly thereafter, UCE 2 and Steever arrived in a separate

                                                            
46
       Government Exhibit 4.3.1.
47
       Government Exhibit 4.2.
                                                               - 32 - 
vehicle. UCE 1 provided UCE 2 with the simulated methamphetamine; in return,

UCE 2 gave UCE 1 a bag containing $10,000 in cash.

              After the second run, Lough became increasingly interested in getting

further work from UCE 1. In fact, Lough reached out to UCE 1 to request work

Lough could do alone. On February 11, 2017, Lough texted Steever “Ask Russ

[UCE 1] when we are going again.”48 On February 12, 2017, Lough and UCE 1

spoke on the phone, transcribed here in relevant part only,49

              UCE 1: What’s going on with you, man? You’ve been like off the grid
              supposedly.

              Lough: Me? See I’ve tried texting Hatchet nobody, nobody texts me
              back.

              UCE 1: Eh I mean, I didn’t have your number, I mean I wasn’t gonna
              break anybody balls to get it, ‘cuz I gave you mine there but, I mean.
              (OV)50

              Lough: Right.

              UCE 1: Josh, Josh has said you’ve been like fucking like M-I-A, like
              he’s concerned about your shit, is everything good?

              Lough: Yeah, everything’s good for me. Just kinda struggling a little
              bit.

              UCE 1: Right. Uh, I gotta talk to him (OV).

              Lough: (UI).

              UCE 1: What’d you say?
                                                            
48
       Government Exhibit 4.4.
49
       Government Exhibit 4.5.
50
       “OV” stands for overlapping voice
                                                               - 33 - 
Lough: I said I think that’s the name of the game, though (Chuckle).

UCE 1: Yeah, like a fucking squirrel trying to get a nut, never fucking
ends, eh?

Lough: Fucking A.

UCE 1: I talked to uh, I talked to Mark, the dude we met there for that
uh, those couple beers there at the end and food. Uh.

Lough: (UI).

UCE 1: Yeah, uh, I told Hatchet I’d give him a shout but probably like
it might be a smaller job, but like maybe a couple weeks.

Lough: Yup.

UCE 1: So depen, depending where you’re at and stuff but, yeah I don’t,
I don’t know that the deal is, but like I said Hatchet was like, all fucking
twisted up man ‘cuz you’re like not responding, supposedly.

Lough: Oh, that’s weird as shit. (Chuckle)

UCE 1: I don’t know like I said it ain’t my, it ain’t my beef or my job,
I’m just telling ya.

Lough: Right.

UCE 1: So.

Lough: Shit, when you say uh, smaller job, what’s the, what’s the
paycheck like?

UCE 1: Uh, it, probably not the hourly rate that we did last time.

Lough: Oh.

UCE 1: But it’ll be close, I’m thinking.

Lough: Oh yeah?
                                   - 34 - 
              UCE 1: Yeah.

              Lough: Do you have anything uh, where you don’t need the others,
              might just need me?

              UCE 1: Uh, I mean I’d have to do some poking. Um.

              Lough: Oh.

              UCE 1: ‘Cuz I was with the guy this, I was with Mark this weekend.
              The guy there at the end. Uh, not the dude we had lunch with but the
              other guy we had the beers with.

              Lough: Yeah.

              UCE 1: Uh, doing some running around, but uh, I guess it depends.
              Yeah, if, if, if you got like your tools51 and shit, and you can travel I
              can try to set something up.

              Lough: Yeah, always down.

              UCE 1: Okay, uh let me, let me think and do some poking around. Uh,
              (OV) to see what’s what. It might.

              Lough: (UI)

              UCE 1: What’s that?

              Lough: Huh? I need to make some uh, I guess make some quick money
              and then pay (UI).

              UCE 1: Didn’t hear ya, what’d you say? You there?

              Lough: Yeah I’m still here.

              UCE 1: I didn’t hear ya, quick yeah, I’m looking to flip some quick
              money too. But what’d you say about, what?

                                                            
51
       Agent Moore testified at the hearing that “tools” is a euphemism for guns.
                                                               - 35 - 
              Lough: Oh, I said uh, I need to make some quick money here fucking
              pay off (UI) and I’m trying to make the rest of the cash and like get the
              fuck outta here. Go back to the west coast.

                                                                  *****

              Lough: Shit fucking uh, I don’t know man if you could, if you have any
              work you could kick down this way? We can make uh, pretty nice work
              on some side work down here.

              UCE 1: Eh, is there anybody down there though, that we could set up a
              crew with, or just you? I mean.

              Lough: I would I mean, you usually, for me it’s just, I kinda do better
              solo or with maybe one other person. But, a whole shit load of people
              it’s like, eh, makes me uneasy.

              UCE 1: Yeah, no I’m with ya. It’s easier just to get you done, if you
              trust the guy you’re with, yeah. And you’re ready to.

              Lough: Yeah.

              UCE 1: To put the hours in and put the time in.

              Lough: Exactly.

                                                                  *****

              UCE 1: Fucking, that sucks. You’re uh, so what like schedule wise then
              you’re pretty flexible then, I’m taking it?

              Lough: Very, very, very flexible, especially when it comes to side work.

              On February 20, 2017, in a follow up to the prior conversation, Lough

engaged UCE 1 in the following text message exchange:52




                                                            
52
       Government Exhibits 5.4 and 5.4.1.
                                                               - 36 - 
              UCE 1 ultimately did not arrange for any “side work” for Lough alone and

the next group run, the third run, occurred on March 12, 2017. Lough and

Steever,53 and Lough and UCE 154 exchanged texts setting up the logistics for this

run. Both UCE 1 and 2 completed a FBI 302 documenting the exchange at the

                                                            
53
       Government Exhibit 6.1.
54
       Government Exhibit 6.1.1 and 6.1.2.
                                                               - 37 - 
third run.55 A third UCE was also brought in for this exchange, “UCE 3.” Present

for this third run were Steever, Lough, Baird, and a CHS.

              During this third run, UCEs 1 and 3 met Steever, Lough, and Baird at a

Dunkin Donuts in Harrisburg, Pennsylvania. UCE 3 got into Lough’s vehicle, and

Steever got into the vehicle with UCE 1 for the trip to the Valley Mall in

Hagerstown, Maryland, to meet UCE 2 for the staged methamphetamine transfer.

Steever took the simulated methamphetamine from UCE 1 and provided it to UCE

2 in exchange for a bag of $8,000 cash, which Steever then provided to UCE 1.

              UCE 1 gave Steever, Lough, and Baird their share of the funds and showed

the group “a replica of an automatic Glock sear and indicated that the sears were

being manufactured and available for purchase.”56 UCE 1 explained in the 302:

              STEEVER then asked UCE-6395 how much money should be placed
              onto a prepaid credit card to which UCE explained it was their option
              because the prepaid credit card would be applied towards a future
              weapons deposit purchase. STEEVER acknowledged and STEEVER,
              LOUGH and BAIRD entered the Target store to purchase the credit
              card. Upon their exit from the Target store STEEVER, LOUGH and
              BAIRD each provided UCE-6395 with a sealed, activated prepaid Visa
              card. STEEVER and BAIRD purchased $400.00 cards and LOUGH
              purchased a $200.00 card.       UCE-6395 secured all 3 cards.57




                                                            
55
       Government Exhibit 6.2 and 6.2.1.
56
       Government Exhibit 6.2.1.
57
       Id. at p. 2.
                                                               - 38 - 
              On March 20, 2017, UCE 1 and 2 met Steever, Baird, and Lough at the El

Rodeo restaurant in Harrisburg.58 Agent Moore explained the reason for the

meeting as “Mark was almost doing an interview to request information about

previous illegal activity that the three Aryan Strikeforce [members] had been

involved in previously as well as to essentially again, reiterate the fact that the

work that he’s going to be having them do is illegal and to find out if they were

willing to do it.” On March 23 and 24, 2017, Steever and Lough engaged in a few

text messages in anticipation of a visit from “Rus and Jon.”59 On March 27, 2017,

UCE 1 and Lough had a telephone call to prepare for a meeting.60

              On March 30, 2017, Steever, Baird, and Lough met with two undercover

employees (one was UCE 1, it is unclear which of the three undercover officers the

third participant was). During this meeting, UCE 1 explained that “whatever it

takes, I just want you to know, what you’re getting ‘em dirty for. I mean, like if

we're doing a 20-yard pour, I want you to know it’s a 20 yard pour.”61

              UCE 1 again provided the participants with an ‘out,’ stating “no disrespect,

if you’re not into it, you’re not into it. That’s the only reason.”62 Lough once again

                                                            
58
       Defendant’s Exhibit 213.6.
59
       Government Exhibit 6.3.
60
       Government Exhibit 6.4.
61
       Government Exhibit 7.2. The Government did not elicit testimony during the hearing to
       explain what a “20 yard pour” refers to. One may infer that UCE 1 was referring to the weight
       of drugs being transported during the next run. However, this testimony was not elicited, so I
       will decline to make that inference.
62
       Id.
                                                               - 39 - 
offered himself as available for side work saying to UCE 1 “I don’t know if you

ever having any product, you need uh slung, I can definitely get rid of it where I’m

at.”63 In addition, Lough, Baird, Steever, UCE 1, and the unidentified UCE

engaged in the following conversation regarding firearms64:

              Lough: What do you mean clean? They’re not hot?

              UCE: No they’re not coming back to you, they’re not coming back to
              anybody

              Lough: So just, wow, ok

              UCE: But

              Lough: Ok, I'm not, I thought they were all uh hot, that’s what I was
              assuming

              UCE: Well

              Baird: I can get you a dirty gun,

              Lough: That’s what I'm used to is all dirty, Arizona you can have dirty
              guns

              Baird: You want like something small and compact?

              Lough: Yeah, definitely

              Baird: Thinking maybe, a glock 23 it’s a 40 caliber

              UCE: Yep yep, I know the 23

              Lough: 380?

              UCE 1: Remember that 380 walther, well you saw it,
                                                            
63
       Id. at p. 7.
64
       Id. at 7-8.
                                                               - 40 - 
              Baird: And that’s easier to

              UCE 1: Yeah,

              Lough: 380 is actually my favorite

              Baird: I kinda got stuck on the Glock thing

              Lough: 380 or a 45

              Steever: Something we can carry on us pretty much.

              Lough: Ummhmm

              On April 6, 2017, Lough texted Steever asking “Any word on work?”65

Steever told Lough the job would be the following day and to meet at his home.

Lough replied “Alright I just got off the phone with Boots I will literally barely

make it there but him and Jodi are going to scrounge up enough for me to get a

couple gallons and make it the rest of the way to your house.”66

              The fourth and final run then took place on April 7, 2017. UCE 2 and UCE

3 both filled out FBI 302s; UCE 1 was not involved in this run. The prior day,

UCE 2 called Steever and advised that they would be working tomorrow and later

texted the meeting location.67 Just after midnight on April 7th, Steever called UCE




                                                            
65
       Government Exhibit 8.3.
66
       Id.
67
       Government Exhibit 8.4.
                                                               - 41 - 
2 to let him know that he and Baird had been “jumped.”68 But Steever ultimately

advised UCE 2 that he and Baird would still be able to participate in the run.

              Lough drove his vehicle to meet UCE 2 in a parking lot in Harrisburg.

Steever exited Lough’s vehicle and UCE 2 showed Steever a box that “contained

four sear clips and fifty AR-15 lower receivers and [a] duffel bag containin[ing] 16

pounds of simulated methamphetamine.”69

              At the hearing, Agent Moore explained that “Glock sear inserts [] essentially

would be used to convert a Glock handgun into a fully automatic gun;” and “AR

lower receivers is essentially the housing for the trigger mechanism for the AR. It’s

also considered to be the actual firearm and each AR lower is serialized.” UCE 2

then got into Lough’s vehicle with Steever and recorded the following in the 302:

              UCE [2] entered LOUGH’s vehicle and provided LOUGH and
              STEEVER each with $1200 in U.S. currency. UCE [2] requested each
              of them count the money. UCE [2] explained there was more money
              than last time because, in addition to the meth, they had also transported
              the guns and the sear clips. UCE [2] told them to contact BAIRD and
              have him come to meet them. When BAIRD arrived, UCE [2] provided
              him with $1200 in U.S. currency.

              STEEVER asked if they were going [to] get gift cards with this money.
              UCE [2] said yes. STEEVER said BAIRD could not get a gift card at
              this time as he was going to use the money for restitution. UCE 2
              responded that was fine.70


                                                            
68
       The New Oxford American Dictionary defines “jumped” as “attack someone suddenly and
       unexpectedly.”
69
       Government Exhibit 8.4.
70
       Id.
                                                               - 42 - 
              The group drove to a Target store in Hagerstown, Maryland. Lough drove

one vehicle with Steever and UCE 2 with him; Baird drove alone. During the

drive, Steever told UCE 2 that Steever and Lough had bought gift cards and gave

them to UCE 2 with the intent he would provide them to UCE 3 as payment for a

firearm.

              One of the UCEs and Lough engaged in the following conversation:71

              Lough: Strangely enough it comes at the perfect fucking time when I’m
              like at the worst off, I’m like fuckin stressing and then oh I get the call,
              oh fuck yeah!

              UCE: I told you more jobs coming up man. Like I said, something a
              little bigger. It’s gonna be a little different if it, if it looks like I think
              it’s gonna look. It’s gonna be a little different than this but I think you
              guys, you guys can handle it, it’ll just be whether you want to do it or
              not.

              Lough: It’s not really about even wanting or not wanting to do it, it
              comes down to need, need to do it, you know, you got to do what you
              got to do to survive anymore

              UCE: Yeah but

              Lough: You can’t really be picky and choosy, you just got to bite the
              bullet and do what you got to do.

              UCE: 3 Yeah but I’d never force anybody to do anything they didn’t,
              you know what I mean? It’s, it’s

              Lough: Oh no, I understand that




                                                            
71
       Government Exhibit 8.5.
                                                               - 43 - 
              En route, Steever also described two recent altercations involving Baird.

First, Steever discussed a fight Baird and Steever had gotten in with two black

males and described how Baird used brass knuckles during that fight. Steever then

related a second incident involving Baird that caused alarm to law enforcement.

Steever and Baird both told UCE 3 about an incident in which Baird attempted to

shoot another man.72 Steever told UCE 3 “Henry almost fucking put a bullet in

someone last night too.”73 Steever continued,

              UI fucking and he said we’re a bunch of punks and Henry was like “oh
              we’re a bunch of punks?” and he was like Henry put him down, he was
              like and put his .357 to his head, he was like “we’re punks?” and Henry
              clicked back, he was like “you ready to die?” And the kid was like “I’m
              not afraid to die.” UI Henry pulled the trigger and the kid fucking hit
              his arm and he put a fucking round through his fucking floor.74

              Baird corroborated Steever’s version of events, explaining to UCE 3 “Then I

had a fucking UI, somebody at my house the other night. Last night he

disrespected our club. UI fucking floor. Put it right on his forehead, said I’ll blow

your fucking head off. Before I pulled the trigger I cocked it, he fucking blocked it,

through the fucking floor hit the goddamn motherfucking water pipe.”75 Baird also

confirmed that he had assaulted someone with brass knuckles, saying to UCE 3

“Motherfucking nigger came up, ‘what the fucks on your jacket’ I blasted him with


                                                            
72
       Government Exhibit 8.5.
73
       Id.
74
       Id.
75
       Id.
                                                               - 44 - 
a brass knuckle, hit him like 6 to 7 times in the face. This other guy struck me,

knocked my UI off, Josh UI”76

              At the hearing, Agent Moore explained the incidents as follows:

              It was within a week and the reason that that occurred was the rise in
              danger that was sort of perceived with the individuals from the Bureau’s
              standpoint, we had gotten information from Henry Baird through the
              undercover, who had essentially talked about a story that Henry Baird
              had told him that the -- essentially he had a new recruit with Joshua
              Steever and Henry Baird were at his apartment in Allentown. They
              were there with a new recruit. There had been a discussion with this
              new recruit which this new recruit had insulted the Aryan Strikeforce.
              The story was that Henry Baird had tried to execute this individual by
              trying to shoot him in the head with his handgun. However, at the last
              minute his hand was moved off and he missed.

              Agent Moore testified that the escalation in violence was the catalyst for law

enforcement to decide that the timing was now right to make arrests. On April 11,

2017, the criminal complaints against these Defendants were filed.

II.           DISCUSSION: Lough and Robards’ Motion to Dismiss the Indictment
              for Outrageous Government Conduct

              A.             The defense of outrageous government conduct.

              When a court disfavors a legal theory or argument, the intensity of the

antipathy can be found in a written opinion flowered with quotable language.

Purple prose abounds in appellate court opinions when a defense to a criminal

charge is based on dicta.




                                                            
76
       Id.
                                                               - 45 - 
              Here, Defendants argue that the indictment should be dismissed for

‘outrageous government conduct.’ In the forty-five years since United States

Supreme Court dicta created this derivative of entrapment, the outrageous

government conduct defense has succeeded in this circuit only once. The

Defendants in this matter face significant factual and legal hurdles.

              The defense of outrageous government conduct is an offshoot of the

entrapment defense with its roots in the due process clause of the United States

Constitution. “Entrapment and its related due process defense are based on the

notion that it ‘serves no justifying social objective’ for the Government to ‘creat[e]

new crime for the sake of bringing charges against a person [it] had persuaded to

participate in wrongdoing.’”77

              In a case addressing neither defense, but simply the due process clause itself,

Justice Felix Frankfurter, writing for the United States Supreme Court cautioned

that the clause “is not to be turned into a destructive dogma against the States in

the administration of their systems of criminal justice.”78 Justice Frankfurter

continued, however, stating that “regard for the requirements of the Due Process

Clause ‘inescapably imposes upon this Court an exercise of judgment upon the

whole course of the proceedings (resulting in a conviction) to ascertain whether


                                                            
77
       United States v. Lakhani, 480 F.3d 171, 177 (3d Cir. 2007) citing United States v. West, 511
       F.2d 1083, 1085 (3d Cir.1975).
78
       Rochin v. California, 342 U.S. 165, 168 (1952).
                                                               - 46 - 
they offend those canons of decency and fairness which express the notions of

justice of English-speaking peoples even toward those charged with the most

heinous offenses.’”79

              Almost twenty years after Justice Frankfurter’s cogitations, the defense of

outrageous government conduct was created as protection for those defendants

who cannot avail themselves of the defense of entrapment yet, similarly, claim

conscious shocking behavior on the part of law enforcement. “Entrapment occurs

only when the criminal conduct was ‘the product of the creative activity’ of law-

enforcement officials.”80 “To determine whether entrapment has been established,

a line must be drawn between the trap for the unwary innocent and the trap for the

unwary criminal.”81 Outrageous government conduct is the defense for the

unsuspecting criminal.

              This defense grew out of the seedlings planted by then Justice William H.

Rehnquist, who, in United States v. Russell, postulated “While we may some day

be presented with a situation in which the conduct of law enforcement agents is so

outrageous that due process principles would absolutely bar the government from

invoking judicial processes to obtain a conviction, cf. Rochin v. California, 342

U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952), the instant case is distinctly not of


                                                            
79
       Id.
80
       Sherman v. United States, 356 U.S. 369, 372 (1958).
81
       Id.
                                                               - 47 - 
that breed.”82 Justice Rehnquist later reiterated that “the limitations of the Due

Process Clause of the Fifth Amendment come into play only when the Government

activity in question violates some protected right of the Defendant.”83

              In 1978, the United States Court of Appeals for the Third Circuit composed

the only opinion to date in this Circuit that reversed a conviction for government

conduct so outrageous that it was constitutionally violative. The arguments in

today’s motion are rooted in this forty-year old precedential anomaly.

              This singular case is United States v. Twigg.84 There were four players in

the Twigg conspiracy: co-defendants Henry Neville and William Twigg (Twigg

for his part was involved in the conspiracy for merely seven days); a confidential

informant for the Government, Robert Kubica; and the Drug Enforcement

Administration, “hereinafter DEA.” The Government set up a fake laboratory to

make the drug speed, which was in operation for one week from the time the

Defendants were induced to participate to the time they were arrested for that

participation.

              The Third Circuit was concerned with the amount of government control

over this operation - both by the DEA and its non-employee informant, Kubica.

The court’s recitation of the facts is as follows,


                                                            
82
       411 U.S. 423, 431–32 (1973).
83
       Hampton v. United States, 425 U.S. 484, 490–91 (1976).
84
       588 F.2d 373 (1978) (Rosenn, J.).
                                                               - 48 - 
              At the behest of the Drug Enforcement Agency, Kubica, a convicted
              felon striving to reduce the severity of his sentence, communicated with
              Neville and suggested the establishment of a speed85 laboratory. The
              Government gratuitously supplied about 20 percent of the glassware
              and the indispensable ingredient, phenyl-2-propanone. It is unclear
              whether the parties had the means or the money to obtain the chemical
              on their own. The DEA made arrangements with chemical supply
              houses to facilitate the purchase of the rest of the materials. Kubica,
              operating under the business name “Chem Kleen” supplied by the DEA,
              actually purchased all of the supplies with the exception of a separatory
              funnel. (The funnel was secured by Twigg at the direction of Kubica
              who was engaged in operating the laboratory.) When problems were
              encountered in locating an adequate production site, the Government
              found the solution by providing an isolated farmhouse well-suited for
              the location of an illegally operated laboratory. Again, there was no cost
              to the defendants. At all times during the production process, Kubica
              was completely in charge and furnished all of the laboratory expertise.
              Neither defendant had the know-how with which to actually
              manufacture methamphetamine. The assistance they provided was
              minimal and then at the specific direction of Kubica.86

              Because this is the sole case to have reversed a conviction based on

outrageous government conduct, I cite to the basis for its holdings at length here:

              The contention that defendants raise which we find persuasive is that
              the nature and extent of police involvement in this crime was so
              overreaching as to bar prosecution of the defendants as a matter of due
              process of law. Although no Supreme Court decision has reversed a
              conviction on this basis, the police conduct in this case went far beyond
              the behavior found permissible in previous cases.

                                                                  *****

              These instances of police involvement must be evaluated against the
              following backdrop. The only evidence that Neville was predisposed to
              commit the crime was his receptivity to Kubica’s proposal to engage in
              the venture and the testimony of Kubica that he had worked with
                                                            
85
       An illegal drug.
86
       Twigg, 588 F.2d at 380–81.
                                                               - 49 - 
              Neville in a similar laboratory four years earlier. Unlike other cases
              rejecting this defense, the police investigation here was not concerned
              with an existing laboratory, United States v. Russell, supra; the illicit
              plan did not originate with the criminal defendants, United States v.
              Leja, supra; United States v. Smith, supra; and neither of the defendants
              were chemists an indispensable requisite to this criminal enterprise.


                                                                  *****

              Twigg did not become involved in this criminal enterprise until March
              1, 1977 the day the laboratory went into operation. His reason for
              becoming involved was to repay a debt owed to Neville. Neville
              introduced Twigg to Kubica, and then Twigg and Kubica went
              shopping for additional supplies, which Kubica purchased. There is no
              evidence to suggest that Twigg was aware of the ultimate purpose of
              these errands until informed by Kubica after returning to the farmhouse.
              All actions taken by Twigg from that time until his arrest were at the
              specific direction of Kubica, the government agent. Twigg contributed
              nothing in terms of expertise, money, supplies, or ideas. It also appears
              that Twigg would not even have shared in the proceeds from the sale of
              the drug. In light of these facts, we hold that Twigg’s conviction is also
              tainted by the conduct of the DEA agents and that fundamental fairness
              requires its reversal.87




                                                            
87
       Id. at 377-82, Cf. United States v. Tucker, 28 F.3d 1420, 1423-27 (6th Cir. 1994) (“Since this
       dicta was uttered, Russell has been cited more than two hundred times as authority for a defense
       based solely on an objective assessment of the government’s conduct. Thus, the Court’s dicta
       in Russell spawned the very defense which a majority of Justices in that case sought to
       foreclose…. Based on the lack of binding precedent from either the Supreme Court or the Sixth
       Circuit, we are of the view that this panel is not required to recognize the “due process”
       defense. Moreover, there are three strong reasons for concluding that such a defense simply
       does not exist: (1) government conduct which induces a defendant to commit a crime, even if
       labelled “outrageous,” does not violate that defendant’s constitutional right of due process; (2)
       the district court lacked authority to dismiss the indictment for governmental misconduct
       where no violation of an independent constitutional right has been shown; and (3) continued
       recognition of this “defense” stands as an invitation to violate the constitutional separation of
       powers, intruding not only on the province of the Executive Branch but the Legislative Branch
       as well.”)
                                                               - 50 - 
              The Third Circuit panel was divided, however, with Judge Arlin M. Adams

dissenting. Judge Adams’ dissent foreshadowed the view of the majority of

modern appellate courts. He stated, pertinently:

              Like the majority, I view the government involvement here with a
              certain degree of concern. Indeed, I do not personally approve of the
              level of official involvement in this particular case. Unlike the majority,
              however, I do not believe that the government’s activity can be
              classified as unconstitutional, at least not under the most recent
              decisions of the Supreme Court. As I read those cases, the possibility
              of due process review of the activities of our law enforcement agencies
              was reserved only for truly “outrageous” cases. Due process analysis
              was not intended simply to reestablish the objective approach to
              entrapment under a new name. Because I do not believe this situation
              presents the intolerable set of facts necessary to warrant resort to the
              due process clause, I must dissent.88

              The Third Circuit has since distanced itself from the Twigg holding. Chief

Judge Edward R. Becker commenced an opinion in the matter of United States v.

Nolan-Cooper which denied a defendant the use of this defense by stating:

              In United States v. Twigg, 588 F.2d 373 (3d Cir.1978), we sustained a
              defendant’s claim that the government’s investigatory misconduct was
              so egregious that the due process clause demanded dismissal of the
              indictment against him. This holding was predicated on a pair of
              Supreme Court cases that appeared to recognize such a defense, United
              States v. Russell, 411 U.S. 423, 93 S.Ct. 1637, 36 L.Ed.2d 366 (1973),
              and Hampton v. United States, 425 U.S. 484, 96 S.Ct. 1646, 48 L.Ed.2d
              113 (1976). In contrast to some other circuits which have never
              recognized the defense or no longer do so, see United States v. Tucker,
              28 F.3d 1420, 1426-27 (6th Cir.1994); United States v. Boyd, 55 F.3d
              239, 241 (7th Cir.1995), it has remained viable in this circuit, though in
              the twenty years since Twigg we have not found another set of facts that
              satisfy its rigorous requirements. See United States v. Voigt, 89 F.3d

                                                            
88
       Id. at 383 (Adams, J. dissent).
                                                               - 51 - 
              1050 (3d Cir.), cert. denied 519 U.S. 1047, 117 S.Ct. 623, 136 L.Ed.2d
              546 (1996).89

              In Nolan-Cooper, Chief Judge Becker examined the Supreme Court’s

erosion of the doctrine to explain the Third Circuit movement away from the

holding in Twigg. “The Court revisited this [Russell] dictum in Hampton v. United

States ...although the Court rejected [Hampton’s] claim, the legal viability of the

defense was maintained by a narrow margin.”90 “Yet, shortly thereafter, signs

appeared that that narrow margin was beginning to shift.”91 Chief Judge Becker

continued, “Some have read Justice [Lewis F.] Powell’s adoption of the Hampton

plurality’s language in Payner92 as a sign that a majority of the Court no longer

believed in the viability of the defense.”93

              Chief Judge Becker went on to observe:

              While it appears that the viability of the doctrine is hanging by a thread,
              see, e.g., Tucker, 28 F.3d at 1426-27, and Boyd, 55 F.3d at 241, we
              have, since Payner, concluded that “we have no reason to doubt that the
              Court continues to recognize a due process claim premised upon
              outrageous law enforcement investigative techniques.” Voigt, 89 F.3d
              at 1064. Many of the other circuits have done the same. See United
              States v. Mosley, 965 F.2d 906, 909 (10th Cir.1992) (collecting cases
              recognizing the viability of the defense from the D.C., First, Fifth,
              Eighth, Ninth, Tenth, and Eleventh Circuits).



                                                            
89
       United States v. Nolan-Cooper, 155 F.3d 221, 224 (3d Cir. 1998).
90
       Id. at 229.
91
       Id.
92
       United States v. Payner, 447 U.S. 727 (1980).
93
       Nolan-Cooper at 230.
                                                               - 52 - 
              While continuing to recognize, in theory, the outrageousness defense,
              we have nonetheless observed that, because of the extraordinary nature
              of the doctrine, the judiciary has been “extremely hesitant” to uphold
              claims that law enforcement conduct violates the Due Process clause.94

              “The banner of outrageous misconduct is often raised but seldom saluted.”95

“Even though one respected jurist contends that the doctrine belongs in the dustbin

of history, case after case confirms its continued existence.”96 Be that as it may,

the doctrine is moribund; in practice, courts have rejected its application with

almost monotonous regularity.”97 “The historical record makes it clear, therefore,

that the outrageous misconduct defense is almost never successful.”98

“Nevertheless, Twigg remains the touchstone for analysis within this circuit, as it

has yet to be overruled despite the obvious reluctance to apply it.”99

 




                                                            
94
       Id. The Third Circuit is not alone distancing itself from Twigg. The Sixth Circuit has stated
       “We note, however, that this holding has been disavowed by the Third Circuit on the ground
       that the Twigg court improperly relied on United States v. West, 511 F.2d 1083 (3d Cir.1975),
       which had been limited by Hampton and other, more recent, Third Circuit opinions. See United
       States v. Beverly, 723 F.2d 11, 12 (3d Cir.1983) (citing United States v. Jannotti, 673 F.2d 578,
       610 n. 17 (3d Cir.1982) (en banc), cert. denied, 457 U.S. 1106, 102 S.Ct. 2906, 73 L.Ed.2d
       1315 (1982)). Accordingly, we do not consider Twigg persuasive on the issue of whether or
       not a “due process” defense should be recognized.” United States v. Tucker, 28 F.3d 1420,
       1425 (6th Cir. 1994).
95
       United States v. Santana, 6 F.3d 1, 4 (1st Cir. 1993).
96
       Id. (internal citation omitted).
97
       Id.
98
       Id.
99
       United States v. McLean, 85 F. Supp. 3d 825, 832 (E.D. Pa. 2015) (McHugh, J.).
                                                               - 53 - 
              B.             Application of the Elements of Outrageous Government Conduct

              As the Twigg majority recognized, “admittedly, it is difficult to know what

standards to apply in order to conclude that a given course of action is

‘outrageous.’”100 Additionally, the Third Circuit has further expounded that

“delineation of the conduct circumscribed by the due process defense is, at best,

elusive.”101 Even relatively recently, the Third Circuit stated “the showing

required to establish a due process violation, though often recited, is by no means

pellucid.”102

              Although “other courts have experienced considerable difficulty in

translating ‘outrageous misconduct’ into a defined set of behavioral norms,”103 the

Honorable Gerald A. McHugh of the Eastern District of Pennsylvania has adroitly

pieced together the puzzle in the labyrinth of case law and distilled a four-part test

to determine when the defense is available. “1) Infiltration of an Already–Existing

Criminal Enterprise;104 2) Fleeting Nature or Elusiveness of the Crime;105 3)

Government Instigation/Origination;106 and 4) Control of Operations.”107


                                                            
100
       Twigg, at 385.
101
       United States v. Jannotti, 673 F.2d 578, 606 (3d Cir. 1982).
102
       United States v. Voigt, 89 F.3d 1050, 1064–65 (3d Cir. 1996).
103
       Nolan-Cooper at 230.
104
       McLean at 833.
105
       Id. at 834.
106
       Id.
107
       Id. at 835.
                                                               - 54 - 
                             1.             Infiltration of an Already–Existing Criminal Enterprise

              “The first factor Twigg addressed was the temporal relationship between the

initiation of the crime for which the defendant is charged and the initiation of the

government’s involvement.”108 “In Russell, the case in which the Supreme Court

suggested, but declined to hold, that outrageous conduct could invalidate a

conviction, the defendant was an active participant in an illegal drug

manufacturing enterprise which began before the government agent appeared on

the scene.”109 “Twigg was differentiated by the fact that Neville and Twigg, the

defendants, were not involved in any ongoing criminal enterprise at the time that

the government first approached them.”110 “The inception of the enterprise also

appeared as a major factor in Nolan–Cooper.”111 “There, the court found that

Twigg was of no help to the defendant because the undercover agent became

involved in the operation after the criminal scheme had already been created.”112

              Here, the Government infiltrated a pre-existing organization that had both

legal and illegal objectives. The ASF was a white supremacist organization, which

is certainly legal. However, the FBI also had intelligence of at least some criminal

activity within the group. The investigation was initiated based on two separate


                                                            
108
       Id. at 833.
109
       Id. at 833-4 (internal citations and quotations omitted).
110
       Id. at 834.
111
       Id.
112
       Id. (internal citations and quotations omitted).
                                                               - 55 - 
pieces of information the FBI received: first, convicted felons in possession of

firearms, and second, a potential IED/bomb plot. The investigations overlapped

because they both involved the president of the ASF, Ronald Pulcher.

              After Pulcher’s arrest, the investigation shifted focus to Steever and his

interest in acquiring illegal firearms. The ASF had members who were felons

barred from possessing firearms. Initially, the investigation centered around

Steever and his willingness to act as security for drug runs to make money to buy

guns. Then, as Steever unwittingly brought the other co-defendants into the mix,

the investigation expanded to include Lough and Robards (and the others). As the

investigation progressed, the undercover employees learned of violence perpetrated

by ASF members, including fights using brass knuckles and Baird’s point-blank

style attempted execution of another person.

              Because the ASF was a pre-existing enterprise with some criminal intent,

this factor weighs in favor of the Government.

                             2.             Fleeting Nature or Elusiveness of the Crime113

              “Next, Twigg differentiated the drug manufacturing involved in the case

from the drug sale before the Supreme Court in Hampton, noting that the sale of an

illegal drug is a much more fleeting and elusive crime to detect than the operation

of an illicit drug laboratory.”114 “In essence, the court looked to the difficulty of

                                                            
113
       Id.
114
       Id. (internal citations and quotations omitted).
                                                               - 56 - 
the respective crimes to detect.”115 “It concluded that a drug sale is an extremely

fleeting transaction, and in such a situation the practicalities of combating drug

distribution may require more extreme methods of investigation.”116 “In contrast,

ongoing criminal operations, like the stationary drug laboratory in Twigg, are not

as fleeting or elusive as the drug sales seen in Hampton.”117 “In support of this line

of analysis, the Third Circuit relied on Justice Powell’s reasoning that in evaluating

whether government conduct is outrageous, the court must consider the nature of

the crime and the tools available to law enforcement agencies to combat it.”118

“Similarly, the court in Lakhani noted that crimes which are difficult to uncover

and in which both parties have an interest in concealment should permit the

government greater latitude in their investigative techniques.”119

              There are three crimes at issue in the case at bar. The drug crimes are

fleeting in nature; the firearms possession/acquisition somewhat less so; and the

alleged IED/bomb plot is not fleeting as it would have a definitive end date. This

factor is not clear-cut in its analysis because the investigation changed focus as it

progressed.




                                                            
115
       Id.
116
       Id. (internal citations and quotations omitted).
117
       Id.
118
       Id. (internal citations and quotations omitted).
119
       Id. (internal citation omitted).
                                                               - 57 - 
              On cross-examination, Agent Moore agreed with defense counsel that an

investigation about acquiring illegal guns was transformed into a drug case. On re-

direct, the prosecutor asked him “Now, for instance the scenarios involving the

transfer of methamphetamine, was the operation set up there, the transfer of

methamphetamine intended to lend some element of plausibility to the scenario?”

Agent Moore replied, “Absolutely. Plausibility. I think with groups such as white

supremacist groups, methamphetamine has been a drug that’s been acceptable, just

the history of methamphetamine itself, having been created by Adolf Hitler and the

Germans to use with soldiers during World War II.”

              Defendants elicited testimony and set forth evidence that the FBI knew that

at least Pulcher and Steever had possessed illegal firearms and could have

immediately arrested them for that crime, the initial subject of the investigation.

Because the initial thrust of the investigation, firearms acquisition and possession

by prohibited persons, was not a fleeting crime, I find this factor to favor the

Defendants.

                             3.             Government Instigation/Origination120

              “Perhaps the most important factor of the outrageousness inquiry

extrapolated from Twigg is whether the crime was “conceived and contrived by

government agents.”121 “The Twigg court spent a great deal of time on this

                                                            
120
       Id.
121
       Id.
                                                               - 58 - 
particular element.”122 “As far as the court could tell, the original target

approached, Neville, had been ‘lawfully and peacefully minding his own affairs’ at

the time he was approached by the government.”123 “The agents had deceptively

implanted the criminal design in Neville’s mind.”124 “They set him up, encouraged

him, provided the essential supplies and technical expertise, and when he and

Kubica encountered difficulties in consummating the crime, they assisted in

finding solutions.”125 “This conduct had generated new crimes by Neville merely

for the sake of pressing charges against him.”126 “In short, the conviction of the

specific defendant must have been the goal of the government’s conduct.”127

              In this matter, neither Lough’s nor Robards’ convictions were the ‘goal’ of

the Government’s conduct. Neither man was in the FBI’s field of view prior to

Steever’s unwitting introduction of them into the conspiracy.

              Steever references Lough for the first time during a November 16, 2016

phone call with UCE 1.128 After the disagreement between Davis and McFall,

Steever tells UCE 1 that those players will not be present at the November 19,

2016 Cracker Barrel meeting. Instead “two guys from Virginia are going to be

                                                            
122
       Id.
123
       Id. at 834-5 citing Twigg, supra.
124
       Id. at 835.
125
       Id.
126
       Id. (internal citations and quotations omitted).
127
       Id.
128
       Government Exhibit 1.15.
                                                               - 59 - 
there.” One of those was Steever’s “bro Rocko;” Rocko is the nickname for

Lough.

      Steever also brought Robards into the conspiracy. On a January 4, 2017

telephone call with UCE 1, Steever tells UCE 1 “we can get him involved if you

want…he did shit with me before.”

      It is evident that the Government did not set up the ‘runs’ to indict either

Lough or Robards; instead Steever introduced both Lough and Robards to the

UCEs. Moreover, the Defendants were repeatedly advised they could back out of

the crimes proposed. During the November 19, 2016 Cracker Barrel meeting, UCE

1 told Lough and the others that “there were no issues if the ASF members did not

want to assist and that because of the possibility of jail time they all needed to

make sure it was something they wanted to partake in.” During the March 20,

2017 El Rodeo meeting, UCE 2 reiterated to Lough and the others that the work he

was asking them to do was illegal and to ensure they were willingly engaging in it.

Ten-days later during a March 30, 2017 meeting, UCE 1 advised that the work was

illegal and provided an out for the participants.

      Although the Defendants argue that this situation is analogous to Twigg, in

that the Government created the crime and implanted it in the Defendants minds,

the Defendants all had ample opportunity to back out of further criminal activity

had they changed their minds after the first meth run. The Defendants’ situation is

more analogous to the scenario portrayed in Nolan-Cooper, in that the Defendants
                                         - 60 - 
participation in “criminal conduct in this case was pervasive and entirely

voluntary.”129

              Not only were the Defendants repeatedly offered the opportunity to

withdraw from the conspiracy, but what is particularly damning to Lough, is that

Lough begins proactively reaching out to UCE 1 to ask for more work or side work

he can do alone. On February 11, 2017, for example, Lough texted Steever asking

Steever to find out from UCE 1 when the next run would be. Then on February 12,

2017, Lough asks UCE 1 on a telephone call “Do you have anything uh, where you

don’t need the others, might just need me?” Lough continues to explain to UCE 1

that he wants side work because he needs the money. Lough texted UCE 1 on

February 20, 2017 asking again if there is “any word on some side work yet?

Money’s gotten extremely tight for me.” During a March 30, 2017 meeting, Lough

said to a UCE “I don’t know if you ever having any product, you need uh slung, I

can definitely get rid of it where I’m at.” On April 6, 2017, Lough texted Steever

“any word on work?” Then, during the ride for the final run on April 7, 2017,

Lough expressed how excited he was to get the call that it was time to do ‘work.’

              Additionally, I find it to be significant that none of the Defendants were

charged with their participation in the first run that occurred on December 4, 2016.

Unlike McLean, where the defendant was immediately arrested for his


                                                            
129
              Nolan-Cooper at 226.
                                                               - 61 - 
participation in the sting, the Defendants here all had the opportunity to back out of

the criminal enterprise following the first run. Had they done so, they would have

the good fortune of not facing a federal indictment. Moreover, none of the

Defendants purchased the gift cards that form the basis for the money laundering

charges with proceeds from the first run. Again, it shows that the Defendants were

comfortable saying ‘no’ to criminal activity they did not willingly and voluntarily

desire to participate in, by on at least one occasion, refusing to buy the gift cards as

recommended by the undercover agents.

              Because the Government did not target Lough and Robards, because they

were offered the opportunity to withdraw from the conspiracy, because Lough was

not charged with his participation in the first ‘run,’ and because Lough proactively

requested additional criminal ‘work,’ I find that this factor weighs strongly in favor

of the Government.

                             4.             Control of Operations130

              “Perhaps as important as governmental instigation is the determination of

who was in control of the criminal enterprise.”131 “The control factor focuses on

the role of the defendant in planning the crime and bringing it to fruition, as well as

whether the defendant had the means to commit the crime without the government



                                                            
130
       Id.
131
       Id.
                                                               - 62 - 
involvement.”132 “‘Means’ includes both the knowledge and the physical

materials.”133 “Twigg stated that it was unclear whether the parties had the means

or the money to obtain the requisite chemical to manufacture the drug had the

government not supplied it.”134 “The DEA had supplied a great deal of glassware

and the indispensable ingredient.”135 “Additionally, the DEA had made all

arrangements with chemical supply companies, had created the business under

which the group purchased all of the supplies, and provided the property upon

which the drug laboratory was operated.”136 “Not only did the government provide

the materials required to bring the crime to fruition, but Kubica, the informant,

provided all of the laboratory expertise.”137 “It was clear that neither defendant had

the required knowledge to actually manufacture any drugs, and that the crime

could only come to fruition with the expertise provided by an agent of the

government.”138 “In looking at the roles of the defendants in the operation, the

court noted that the informant had been completely in charge of the production




                                                            
132
       Id.
133
       Id.
134
       Id. at 835-6 (internal citations and quotations omitted).
135
       Id. at 836.
136
       Id.
137
       Id.
138
       Id.
                                                               - 63 - 
process, and any assistance the two defendants had provided had been minimal and

at the specific direction of the informant.”139

              In the matter at hand, the Government exercised some control over the

operation. The FBI decided when and where the methamphetamine runs would

take place. The Government decided which illegal items to transport using the

Defendants as ‘security’ for the run. The Government also decided the weight of

the synthetic drugs. It is certainly concerning that the Government controlled the

weight of the drugs brought on each run. The weight is a substantial weight that

triggers mandatory minimum sentences here.

              However, the ASF members themselves also took control of some of the

decisions. Steever brought both Lough and Robards into the criminal plan. Neither

CHS 4 nor the UCEs controlled the decision that Lough would be the driver for the

runs. Prior to the first run, on November 21, 2016, Steever told UCE 1 that “we’re

gonna have fucking Rocko [Lough] drive because [Dykes is] having car

problems.” Additionally, in a phone call with UCE 1, Steever demonstrated that

he was controlling whether or not the others bought gift cards. When asked by

UCE 1 if they wanted to buy gift cards to purchase illegal firearms, Steever

responded “next time I may have them do it.”




                                                            
139
       Id.
                                                               - 64 - 
              Here, the Government had control of some important factors, specifically the

type of crime and the drug weight involved. However, the Government did not

control who Steever brought in and who would drive the ‘security’ car. Because

the control of the criminal activity was split between the Government and at least

Steever, I find that this factor is neutral.

                             5.             Analysis Conclusion

              In sum, the factors militate against dismissing this indictment. The

Defendants have “the burden of proof on such a motion”140 and they simply have

not satisfied this high burden.

                “The fact that the Government, as here, is on all sides of a transaction—

both buyer and seller—does not a due process violation make.”141 “The

defense…enunciated in those [Supreme Court] opinions was not intended to give

the federal judiciary a ‘chancellor’s foot’ veto over law enforcement practices of

which it did not approve.”142 “The execution of the federal laws under our

Constitution is confided primarily to the Executive Branch of the Government,

subject to applicable constitutional and statutory limitations and to judicially

fashioned rules to enforce those limitations”143

                                                            
140
       United States v. Pincombe, No. 2:14-CR-00178-JAD-GWF, 2015 WL 8480079, at *4 (D. Nev.
       Nov. 3, 2015), report and recommendation adopted, No. 2:14-CR-00178-JAD-GWF, 2015 WL
       8328256 (D. Nev. Dec. 7, 2015).
141
       United States v. Lakhani, 480 F.3d 171, 182–83 (3d Cir. 2007) (internal citation omitted).
142
       Russell, 411 U.S. at 435.
143
       Id.
                                                               - 65 - 
              The Court’s role is to ensure that law enforcement did not violate the

Constitution, which I hold today they did not. The Court’s role is also to ensure

that if these Defendants committed the elements of the offenses charged in the

manner Congress intended so as to warrant criminal punishment, that they were not

induced to commit the offenses by the Government. The motion to dismiss the

indictment for outrageous government conduct is denied.

III.          DISCUSSION: Lough and Robards’ Supplemental Motion to Dismiss
              the Indictment for Destruction of Evidence

              Defendants’ supplemental motion to dismiss is couched in the Government’s

assertion that the February 19, 2016 meeting at the Cracker Barrel restaurant near

Staunton, Virginia was not recorded “due to an equipment malfunction.”144 Thus,

Defendants are moving to dismiss the indictment for this alleged “destruction” of

the audio recording, asserting that the alleged destruction is outrageous and rises to

the level of a due process violation.

              The United States Supreme Court, in Arizona v. Youngblood, has “stressed

the importance for constitutional purposes of good or bad faith on the part of the

Government when the claim is based on loss of evidence attributable to the

Government.”145 Chief Justice William H. Rehnquist, writing for the Supreme

Court continued, “We think that requiring a defendant to show bad faith on the part


                                                            
144
       ECF No. 190.
145
       Arizona v. Youngblood, 488 U.S. 51, 57 (1988).
                                                               - 66 - 
of the police both limits the extent of the police’s obligation to preserve evidence

to reasonable bounds and confines it to that class of cases where the interests of

justice most clearly require it, i.e., those cases in which the police themselves by

their conduct indicate that the evidence could form a basis for exonerating the

defendant.”146 “We therefore hold that unless a criminal defendant can show bad

faith on the part of the police, failure to preserve potentially useful evidence does

not constitute a denial of due process of law.”147 In California v. Trombetta, the

Supreme Court expounded, “whenever potentially exculpatory evidence is

permanently lost, courts face the treacherous task of divining the import of

materials whose contents are unknown and, very often, disputed.”148

              The Third Circuit distilled from these two cases the elements necessary for a

defendant to establish a due process violation, explaining that “under Youngblood

and Trombetta, a defendant must show that the government ‘(1) acted in bad faith

when it destroyed the evidence, which (2) possessed an apparent exculpatory value

and, which (3) is to some extent irreplaceable.’”149

 




                                                            
146
       Id. at 58.
147
       Id.
148
       California v. Trombetta, 467 U.S. 479, 486 (1984) (Marshall, J.).
149
       United States v. Jackman, 72 F. App’x 862, 866 (3d Cir. 2003), quoting United States v. Femia,
       9 F.3d 990, 993-94 (1st Cir.1993).
                                                               - 67 - 
      A.    The testimony elicited at the hearing

      There was very little by way of testimony at the hearing as to this issue, and

no argument from counsel on this motion. The following exchange took place

during the direct examination of Agent Moore:

      Q. Now, in connection with this Cracker Barrel meeting I believe
      Staunton, Virginia, was an undercover employee present during these
      this meeting?

      A. Yes.

      Q: And was an effort undertaken to record this meeting using a
      body recording of some kind by the undercover?

      A. Yes. The undercover, at that point the body recorder had intended in
      recording it. Unfortunately, you know due to technical means,
      something happened. The recorder actually didn’t go on. Unfortunately
      we were unable to actually get a recording of it.

      Q. So the recording device was not effectively activated in order to
      record. Is that correct?

      A. Correct.

      Q. Did undercover employee however, prepare a report outlining the
      nature of the discussions and who was present, et cetera?

      A. Yes.

      Q. And was that reduced to the form of what’s called an FBI 302 report?

      A. That’s correct.

 




                                       - 68 - 
              B.             Did the Government act in bad faith?

                “In missing evidence cases, it is the presence or absence of bad faith that

will be dispositive.”150 “Unless a criminal defendant can show bad faith on the part

of the police, failure to preserve potentially useful evidence does not constitute a

denial of due process of law.”151 “In requiring a showing of bad faith, the Supreme

Court sought to limit due process violations ‘to that class of cases where the

interests of justice most clearly require it, i.e., those cases in which the police

themselves by their conduct indicate that the evidence could form a basis for

exonerating the defendant.’”152

              “A defendant has the burden ‘to show the prosecution’s bad faith in ordering

or permitting’ the destruction of evidence.’”153 “A defendant may establish bad

faith by showing that the government knew the exculpatory value of evidence at

the time the evidence was lost or destroyed.”154

              Agent Moore testified that the intent was for the undercover employee to

record the meeting with a body wire, but that the meeting was not recorded due to

unfortunate “technical means.” Defense counsel did not elicit any more testimony

                                                            
150
       United States v. Seibart, 148 F. Supp. 2d 559, 571 (E.D. Pa. 2001) (Brody, J.) citing
       Youngblood, 488 U.S. at 58.
151
       United States v. Kennedy, 720 F. App’x 104, 108 (3d Cir. 2017) (Scirica, J.) (unpublished),
       cert. denied, 138 S. Ct. 1601, 200 L. Ed. 2d 784 (2018) quoting Youngblood, 488 U.S. at 58.
152
       Id.
153
       United States v. Robinson, 855 F. Supp. 2d 419, 422 (E.D. Pa. 2012) quoting United States v.
       Deaner, 1 F.3d 192, 200 (3d Cir.1993).
154
       Id. See also Yarris v. Cnty. of Del., 465 F.3d 129, 142 (3d Cir.2006).
                                                               - 69 - 
as to this issue on cross examination. Consequently, as Agent Moore was a

credible witness, I have no basis on which to find as Defendants suggest that

evidence was “destroyed.” I hold then that there was no bad faith on the part of

law enforcement as there was apparently merely a technical malfunction in the

recording equipment.

              Because I do not find bad faith on the part of law enforcement, I need not

turn to the final two elements, whether the recording would have had exculpatory

value155 or was irreplaceable.156

              C.             Conclusion

              I find that there is no due process violation here, because there is simply no

evidence that law enforcement acted in bad faith in failing to record the November

19, 2016 Cracker Barrel meeting. The motion to dismiss the indictment for the

alleged destruction of evidence will therefore be denied by separate order.

 




                                                            
155
       However, for the sake of completeness, I will add that it is unlikely that the recording would
       have exculpated Lough, as the FBI-302 form that summarized this meeting indicated that
       Lough had requested a “piece,” i.e. a firearm, for the ‘run’. This indicates that Lough
       understood that he was involving himself in transporting something illegal, otherwise he would
       not have requested a “piece.” Additionally, Lough offered his vehicle and himself as the driver.
       Affirmatively offering driving assistance is more likely to inculpate, rather than exculpate.
156
       The meeting was memorialized nearly contemporaneous to its happening, by the undercover
       employee, who drafted an FBI-302 summarizing the meeting on November 21, 2016, two-days
       after the meeting occurred, a close substitute for the recording.
                                                               - 70 - 
IV.           DISCUSSION: Lough’s Motion to Suppress Evidence

              Lough is also moving to suppress the physical evidence obtained pursuant to

a search warrant for 417 Maple Avenue, Waynesboro, Virginia.157 “The burden of

proof is on the defendant who seeks to suppress evidence.”158 If a defendant

establishes a valid basis for his motion, the burden shifts to the Government to

show that the search and seizure fit within an established exception to the warrant

requirement.159

              United States Magistrate Judge Joel Hoppe of the Western District of

Virginia issued a search warrant based on an affidavit from Dino P. Cappuzzo

(hereinafter “Cappuzzo”). Cappuzzo is a Deputy United States Marshal assigned

as a Task Force Officer with the Federal Bureau of Investigation.160 Lough argues

on this point as follows:

              Lough submits that the affidavit in support [of] the search warrants does
              not contain any information establishing probable cause to believe that
              the residence at 417 Maple Avenue, Waynesboro, VA contained
              controlled substances, items related to the trafficking of controlled
              substance or any other items connected with criminal activity.

              Lough further submits that the search warrant pursuant to which the
              search was conducted was issued in violation of the Fourth Amendment
              to the United States Constitution because the warrant fails to set forth
              sufficient facts to establish a nexus between criminal activity

                                                            
157
       ECF No. 232.
158
       United States v. Benoit, 730 F.3d 280, 288 (3d Cir. 2013) (quoting United States v. Johnson,
       63 F.3d 242, 245 (3d Cir. 1995) (internal quotation marks omitted)).
159
       See, e.g. United States v. Herrold, 962 F.2d 1131, 1137 (3d Cir. 1992).
160
       ECF No. 232-2 at 2.
                                                               - 71 - 
              independent of criminal activity created and orchestrated by the
              government, and the residence in question.

              The affidavit does not provide any information to support a fair
              probability that controlled substances or any other items connected with
              criminal activity would be present at 417 Maple Avenue, Waynesboro,
              VA.161

              The only reference to Lough’s residence is at paragraph 22 of the
              affidavit. It states that law enforcement “observed [Lough] arriving at
              his residence at 10:02 on 12/4/16. … and entering his residence at 417
              Maple Ave Waynesboro, Virginia, through the front door.” This is a
              conclusory statement and fails to establish that 417 Maple Ave.,
              Waynesboro, Virginia is Lough’s residence. There is nothing to suggest
              that Lough actually lives at 417 Maple Ave., Waynesboro, Virginia.162

              A.             Lough’s Legitimate Expectation of Privacy in 417 Maple Avenue,
                             Waynesboro, VA, 22980.

              Although the affiant asserts that Lough was a resident of 417 Maple Avenue,

Waynesboro, Virginia, Lough argues in his brief supporting the motion that the

affidavit fails to establish that as his residence.163 The Government argues that if

Lough is contending that this is not his residence, then he does not have standing to

move to suppress. During the hearing, counsel conceded the Government’s

argument as to standing, stating “I mean I can say on the record that I concede Mr.

Rocktashel’s point with respect to the residence and standing to raise it with

respect to the residence.”



                                                            
161
       ECF No. 232 at ¶ 17-19.
162
       ECF No. 233 at 8.
163
       ECF No. 233 at 8.
                                                               - 72 - 
              Lough bears the burden of proving that he had a legitimate expectation of

privacy in the search of 417 Maple Avenue, Waynesboro, Virginia. “The

‘standing’ inquiry, in the Fourth Amendment context, is shorthand for the

determination of whether a litigant’s Fourth Amendment rights have been

implicated.”164 “To invoke the Fourth Amendment’s exclusionary rule, a

defendant must demonstrate that his own Fourth Amendment rights were violated

by the challenged search or seizure.”165 “Because Fourth Amendment rights are

‘personal,’ the proponent of a motion to suppress ‘bears the burden of proving not

only that the search ... was illegal, but also that he had a legitimate expectation of

privacy in’ the place searched.”166 “Significantly, a defendant’s Fourth

Amendment rights are not violated by the introduction of evidence obtained in

violation of a third party’s rights.”167

              “An individual’s expectation of privacy is legitimate if: (1) the individual

demonstrated a subjective expectation of privacy in the subject of the search and

(2) this expectation of privacy is objectively reasonable.”168 “The subjective prong

requires a court to determine whether the defendant, ‘by his conduct, has exhibited



                                                            
164
       United States v. Stearn, 597 F.3d 540, 551 (3d Cir. 2010).
165
       Id.
166
       Id. quoting Rawlings v. Kentucky, 448 U.S. 98, 104 (1980).
167
       Id.
168
       United States v. Cortez-Dutrieville, 743 F.3d 881, 884 (3d Cir. 2014) (Shwartz, J.) (internal
       citations omitted).
                                                               - 73 - 
an actual expectation of privacy.’”169 “The objective prong requires a court to

determine whether the defendant’s expectation of privacy is ‘one that society is

prepared to recognize as reasonable.’”170

              Here, because defense counsel conceded that without an acknowledgement

that Lough had a reasonable expectation of privacy in the 417 Maple Avenue,

Waynesboro, Virginia residence, he may not have standing to challenge the

probable cause for the search warrant, I find that the Defendant did have a

reasonable expectation of privacy in this residence; as a result, I must continue to

determine whether there was sufficient probable cause for the warrant to issue.

              B.             Probable Cause for the Search Warrant

              Lough naturally argues that there was not probable cause for the search

warrant to issue, and that therefore, the evidence obtained should be suppressed.

At the hearing, defense counsel neither argued this motion nor presented any

evidence, but instead chose to rest on her papers. The Government presented

limited testimony from Agent Moore. However, I need not recite Agent Moore’s

testimony here, as the discussion rests on the state of the law and what the issuing

magistrate judge knew at the time that the warrant was issued.

              The Fourth Amendment to the United States Constitution states: “The right

of the people to be secure in their persons, houses, papers, and effects, against

                                                            
169
       Id. quoting Bond v. United States, 529 U.S. 334, 338 (2000).
170
       Id.
                                                               - 74 - 
unreasonable searches and seizures, shall not be violated, and no warrants shall

issue, but upon probable cause, supported by oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.”

              Determining whether there was probable cause for a search warrant to issue

is “a deferential review”171 encompassing “a ‘practical, nontechnical

conception.’”172 “In dealing with probable cause, ... as the very name implies, we

deal with probabilities. “173 “These are not technical; they are the factual and

practical considerations of everyday life on which reasonable and prudent men, not

legal technicians, act.”174 “Long before the law of probabilities was articulated as

such, practical people formulated certain common-sense conclusions about human

behavior; jurors as factfinders are permitted to do the same—and so are law

enforcement officers.”175 “The evidence thus collected must be seen and weighed

not in terms of library analysis by scholars, but as understood by those versed in

the field of law enforcement.”176

              “The role of a reviewing court is not to decide probable cause de novo, but

to determine whether the magistrate had a substantial basis for concluding that

                                                            
171
       United States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (Aldisert, J.).
172
       Illinois v. Gates, 462 U.S. 213, 231 (1983), quoting Brinegar v. United States, 338 U.S. 160
       (1949).
173
       Id.
174
       Id.
175
       United States v. Cortez, 449 U.S. 411, 418 (1981).
176
       Id.
                                                               - 75 - 
probable cause existed.”177 A hindsight review of a decision of a neutral and

detached magistrate judge is conducted through a totality of the circumstances.178

“The task of the issuing magistrate is simply to make a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit before

him…there is a fair probability that contraband or evidence of a crime will be

found in a particular place.”179 “The duty of a reviewing court is simply to ensure

that the magistrate had a substantial basis for concluding that probable cause

existed.”180 This is a “flexible, easily applied standard.”181

              This Court is mindful that it must not merely “rubber stamp a magistrate’s

conclusions.”182 Nevertheless, I must keep in mind the United States Supreme

Court’s direction that “doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants.”183 With that said, I turn

to the agent’s affidavit of probable cause. It states, in relevant part:




                                                            
177
       Stearn at 554 (internal citation and quotation omitted).
178
       See Gates, supra.
179
       Gates, at 238.
180
       Id. (internal citation and quotation omitted).
181
       Id.
182
       Stearn, at 554.
183
       Gates, 462 U.S. at 237 n. 10.
                                                               - 76 - 
- 77 - 
- 78 - 
- 79 - 
- 80 - 
- 81 - 
- 82 - 
- 83 - 
- 84 - 
- 85 - 
- 86 - 
                                                                         184




                                                            
184
       ECF No. 232-2
                                                               - 87 - 
              The search ultimately recovered methamphetamine and related drug

paraphernalia, cell phones, and various items with either Nazi or ASF markings.185

              It is well established that “when the crime under investigation is drug

distribution, a magistrate may find probable cause to search the target’s residence

even without direct evidence that contraband will be found there.”186 “Evidence

associated with drug dealing needs to be stored somewhere, and ... a dealer will

have the opportunity to conceal it in his home.”187 “After all, a dealer could

logically conclude that his residence is the best, and probably the only, location to

store items such as records[,] ... cash, ... guns, ... and large quantities of drugs to be

sold.”188 “Application of this inference is based on evidence supporting three

preliminary premises: (1) that the person suspected of drug dealing is actually a

drug dealer; (2) that the place to be searched is possessed by, or the domicile of,

the dealer; and (3) that the home contains contraband linking it to the dealer’s

activities.”189




                                                            
185
       ECF No. 232-3 at 4-5.
186
       United States v. Stearn, 597 F.3d 540, 558 (3d Cir. 2010).
187
       Id.
188
       Id.
189
       Id. at 559.
                                                               - 88 - 
              In this matter, the magistrate judge did not err in issuing the search warrant.

It is evident that there was a “fair probability that contraband or evidence of a

crime”190 existed at 417 Maple Avenue, Waynesboro, Virginia.

              The affidavit presented to the magistrate judge explained that the search

expected to recover items tying Lough to the ASF; because there were social media

postings that indicated Lough is a patched member of the ASF, there was

surveillance of Lough wearing the ASF patch on his jacket; and that he has an ASF

bumper sticker on his vehicle. In addition to Lough’s contemporaneous ASF

activities, the affidavit detailed Lough’s historical involvement with the white

supremacist movement. In a September 2010 interview with Waynesboro,

Virginia police, detectives present in Lough’s apartment observed that Lough had

displayed photos of Adolf Hitler, a confederate flag, a white power flag, and a

swastika flag. Additionally, the detectives saw posted on the apartment’s front

door a sign with the words “Aryans only,” a swastika, the numbers 38 and 88, and

“einreiech ein-volk.” Additionally, the affidavit detailed Lough’s participation in

an April 7, 2017 illegal firearm transaction.

              Finally, the affidavit explicated that the search was designed to uncover

methamphetamine and accoutrements that go along with drug trafficking, such as

packaging materials, scales, logbooks, ledgers and currency. The affiant explained


                                                            
190
       Gates 462 U.S. at 238.
                                                               - 89 - 
that the Government had evidence of Lough’s involvement with controlled

purchases of simulated methamphetamine on multiple dates – December 4, 2016,

January 17, 2017, and March 12, 2017. Lough often drove his personal vehicle, a

tan Ford Escape, to the drug “runs.” In addition, the affiant relayed that Lough had

bragged to an FBI UCE191 that he had previously “cooked” and “run”

methamphetamine.

              C.             Conclusion

              For the reasons delineated above and set forth in considerable detail in the

affidavit, I hold that the magistrate judge had a substantial basis for concluding that

probable cause for the search of the Waynesboro, Virginia residence existed. The

motion to suppress is therefore denied.

V.            CONCLUSION

              For the stated reasons, the Defendants’ Motions are denied. An appropriate

Order follows.



                                                                         BY THE COURT:



                                                                         s/ Matthew W. Brann
                                                                         Matthew W. Brann
                                                                         United States District Judge


                                                            
191
       UCE stands for Undercover Employee.
                                                               - 90 - 
